                                Case 1:19-cv-03224 Document 1-3 Filed 10/25/19 Page 1 of 2
                                                                    CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC)
 I. (a) PLAINTIFFS                                                                    DEFENDANTS
 Charles M. Kupperman                                                                United States House of Representatives; Donald J. Trump,
                                                                                     Nancy Pelosi, Adam B. Schiff, Eliot L. Engel, and Carolyn B.
                                                                                     Maloney, in their official capacities.

 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________                 COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                             NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                             ATTORNEYS (IF KNOWN)
  &KDUOHV-&RRSHU
  0LFKDHO:.LUN
  6KHOE\%DLUG
  &RRSHU .LUN3//&
  1HZ+DPSVKLUH$YH1:
  :DVKLQJWRQ'&
    

 II. BASIS OF JURISDICTION                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                        PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

 o     1 U.S. Government         o     3 Federal Question
                                                                                                PTF    DFT                                                        PTF           DFT

         Plaintiff                      (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                           of Business in This State
 o     2 U.S. Government         o     4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal Place       o5 o5
         Defendant                       (Indicate Citizenship of
                                                                                                                           of Business in Another State
                                         Parties in item III)            Citizen or Subject of a
                                                                         Foreign Country
                                                                                                      o3 o3                Foreign Nation                         o6 o6
                                                  IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
 o     A. Antitrust             o    B. Personal Injury/                      o     C. Administrative Agency                          o      D. Temporary Restraining
                                        Malpractice                                    Review                                                   Order/Preliminary
       410 Antitrust                                                                                                                            Injunction
                                     310 Airplane                                   151 Medicare Act
                                     315 Airplane Product Liability                                                                    Any nature of suit from any category
                                     320 Assault, Libel & Slander              Social Security
                                                                                                                                       may be selected for this category of
                                                                                    861 HIA (1395ff)
                                     330 Federal Employers Liability                                                                   case assignment.
                                                                                    862 Black Lung (923)
                                     340 Marine
                                                                                    863 DIWC/DIWW (405(g))                             *(If Antitrust, then A governs)*
                                     345 Marine Product Liability
                                                                                    864 SSID Title XVI
                                     350 Motor Vehicle
                                                                                    865 RSI (405(g))
                                     355 Motor Vehicle Product Liability
                                                                               Other Statutes
                                     360 Other Personal Injury
                                                                                    891 Agricultural Acts
                                     362 Medical Malpractice
                                                                                    893 Environmental Matters
                                     365 Product Liability
                                                                                    890 Other Statutory Actions (If
                                     367 Health Care/Pharmaceutical
                                                                                        Administrative Agency is
                                         Personal Injury Product Liability
                                                                                        Involved)
                                     368 Asbestos Product Liability


 o     E. General Civil (Other)                                     OR              o     F. Pro Se General Civil
 Real Property                               Bankruptcy                                    Federal Tax Suits                                 462 Naturalization
      210 Land Condemnation                      422 Appeal 27 USC 158                         870 Taxes (US plaintiff or                        Application
      220 Foreclosure                            423 Withdrawal 28 USC 157                          defendant)                               465 Other Immigration
      230 Rent, Lease & Ejectment                                                              871 IRS-Third Party 26 USC                        Actions
      240 Torts to Land                      Prisoner Petitions                                     7609                                     470 Racketeer Influenced
      245 Tort Product Liability                  535 Death Penalty
                                                                                                                                                 & Corrupt Organization
                                                  540 Mandamus & Other                     Forfeiture/Penalty
      290 All Other Real Property                                                                                                            480 Consumer Credit
                                                  550 Civil Rights                              625 Drug Related Seizure of
                                                                                                    Property 21 USC 881                      490 Cable/Satellite TV
 Personal Property                                555 Prison Conditions
                                                                                                690 Other                                    850 Securities/Commodities/
      370 Other Fraud                             560 Civil Detainee – Conditions
                                                                                                                                                 Exchange
      371 Truth in Lending                            of Confinement
                                                                                           Other Statutes                                    896 Arbitration
      380 Other Personal Property
                                                                                               375 False Claims Act                          899 Administrative Procedure
          Damage                             Property Rights
                                                 820 Copyrights                                376 Qui Tam (31 USC                               Act/Review or Appeal of
      385 Property Damage
                                                 830 Patent                                        3729(a))                                      Agency Decision
          Product Liability
                                                 835 Patent – Abbreviated New                  400 State Reapportionment                     950 Constitutionality of State
                                                     Drug Application                          430 Banks & Banking                               Statutes
                                                 840 Trademark                                 450 Commerce/ICC                              890 Other Statutory Actions
                                                                                                   Rates/etc.                                    (if not administrative agency
                                                                                               460 Deportation                                   review or Privacy Act)
                             Case 1:19-cv-03224 Document 1-3 Filed 10/25/19 Page 2 of 2
 o     G. Habeas Corpus/                       o      H. Employment                            o    I. FOIA/Privacy Act                    o     J. Student Loan
          2255                                        Discrimination
       530 Habeas Corpus – General                    442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
       510 Motion/Vacate Sentence                         (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
       463 Habeas Corpus – Alien                          national origin,                              (if Privacy Act)                             (excluding veterans)
           Detainee                                       discrimination, disability, age,
                                                          religion, retaliation)

                                               *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 o     K. Labor/ERISA                          o      L. Other Civil Rights                    o    M. Contract                            o     N. Three-Judge
          (non-employment)                               (non-employment)                                                                        Court
                                                                                                    110 Insurance
       710 Fair Labor Standards Act                   441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
       720 Labor/Mgmt. Relations                          Act)                                      130 Miller Act                                   (if Voting Rights Act)
       740 Labor Railway Act                          443 Housing/Accommodations                    140 Negotiable Instrument
       751 Family and Medical                         440 Other Civil Rights                        150 Recovery of Overpayment
           Leave Act                                  445 Americans w/Disabilities –                    & Enforcement of
       790 Other Labor Litigation                         Employment                                    Judgment
       791 Empl. Ret. Inc. Security Act               446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                          Other                                         of Veteran’s Benefits
                                                      448 Education                                 160 Stockholder’s Suits
                                                                                                    190 Other Contracts
                                                                                                    195 Contract Product Liability
                                                                                                    196 Franchise


 V. ORIGIN
 o 1 Original o 2 Removed o 3 Remanded                           o 4 Reinstated o 5 Transferred o 6 Multi-district o 7 Appeal to                         o 8 Multi-district
      Proceeding           from State        from Appellate        or Reopened         from another            Litigation              District Judge        Litigation –
                           Court             Court                                     district (specify)                              from Mag.             Direct File
                                                                                                                                       Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
   28 U.S.C. §§ 2201 and 2202 declaratory relief on authorization of House subpoena and testimonial immunity

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS            DEMAND $                                        Check YES only if demanded in complaint
      COMPLAINT                              ACTION UNDER F.R.C.P. 23
                                                                                     JURY DEMAND:                                YES               NO      ✘
 VIII. RELATED CASE(S)
       IF ANY
                                             (See instruction)
                                                                                 YES                    NO      ✘                If yes, please complete related case form


             10/25/2019
 DATE: _________________________                                                                   /s/ Charles J. Cooper
                                                  SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
